UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 97-1108



In Re: KIM LEE BONSTEEL,

                                                        Petitioner.



     On Petition for Writ of Mandamus. (No. CA-96-123-2-M)


Submitted:   February 27, 1997           Decided:    March 13, 1997


Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.

Kim Lee Bonsteel, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Richard Eaton Bonsteel petitioned this court for a writ of

mandamus, on behalf of his brother, Kim Lee Bonsteel, alleging

undue delay in the district court on his habeas corpus petition

filed in May 1996. The writ of mandamus is a drastic remedy and

should only be granted in those extraordinary situations when no
other remedy is available. In re Beard, 811 F.2d 818, 826 (4th Cir.
1987). Because there has been significant action in this case with-

in the last six months of the filing of the instant petition, we

find that there has been no unreasonable delay in the district
court. Therefore, we deny the petition. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                   PETITION DENIED




                                2